Name: Decision (EU) 2018/2073 of the European Parliament of 24 October 2018 on discharge in respect of the implementation of the budget of the European Asylum Support Office for the financial year 2016
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2018-12-28

 28.12.2018 EN Official Journal of the European Union L 331/213 DECISION (EU) 2018/2073 OF THE EUROPEAN PARLIAMENT of 24 October 2018 on discharge in respect of the implementation of the budget of the European Asylum Support Office for the financial year 2016 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Asylum Support Office for the financial year 2016,  having regard to the Court of Auditors' report on the annual accounts of the European Asylum Support Office for the financial year 2016, together with the Office's reply (1),  having regard to the statement of assurance (2) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2016, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 20 February 2018 on discharge to be given to the Office in respect of the implementation of the budget for the financial year 2016 (05941/2018  C8-0087/2018),  having regard to its decision of 18 April 2018 (3) postponing the discharge decision for the financial year 2016, and the reply from the executive director of the European Asylum Support Office,  having regard to the actions taken up by Commission's Directorate-General for Migration and Home Affairs and the management board of the European Asylum Support Office following the Parliament's decision of 18 April 2018 postponing the discharge that resulted in the resignation of Mr JosÃ © Carreira from the post of executive director of the European Asylum Support Office on 6 June 2018;  having regard to the hearing of 3 September 2018 and to the presented corrective measures already taken by the new ad interim executive director of the European Asylum Support Office since his appointment in June 2018;  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (4), and in particular Article 208 thereof,  having regard to Regulation (EU) No 439/2010 of the European Parliament and of the Council of 19 May 2010 establishing a European Asylum Support Office (5), in particular Article 36 thereof,  having regard to Commission Delegated Regulation (EU) No 1271/2013 of 30 September 2013 on the framework financial regulation for the bodies referred to in Article 208 of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (6), and in particular Article 108 thereof,  having regard to Rule 94 of and Annex IV to its Rules of Procedure,  having regard to the second report of the Committee on Budgetary Control (A8-0299/2018), 1. Refuses to grant the Executive Director of the European Asylum Support Office discharge in respect of the implementation of the Office's budget for the financial year 2016; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this decision, and the resolution forming an integral part of it, to the Executive Director of the European Asylum Support Office, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Antonio TAJANI The Secretary-General Klaus WELLE (1) OJ C 417, 6.12.2017, p. 79. (2) See footnote 1. (3) OJ L 248, 3.10.2018, p. 195. (4) OJ L 298, 26.10.2012, p. 1. (5) OJ L 132, 29.5.2010, p. 11. (6) OJ L 328, 7.12.2013, p. 42.